USDC IN/ND case 1:19-cv-00021-WCL-SLC document 36 filed 07/20/20 page 1 of 17


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

MARTIN L. HEIFNER,                                 )
                                                   )
        Plaintiff,                                 )
                                                   )
   v.                                              )     CIVIL NO. 1:19cv21
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
        Defendant.                                 )

                                      OPINION AND ORDER

        This matter is before the court on a motion for summary judgment filed by the Defendant,

United States of America, on April 30, 2020. Plaintiff, Martin L. Heifner (“Heifner”) filed his

response on June 19, 2020, to which the Government replied on June 24, 2020.

        Also before the court is a motion for leave to file first amended complaint, filed by Heifner

on May 8, 2020. The Government responded to the motion on May 21, 2020, to which Heifner

replied on June 4, 2020. The Government then filed a sur-reply on June 16, 2020.

        For the following reasons, the motion for summary judgment will be granted in part and

denied in part, and the motion to amend complaint will be denied.

                                    Summary Judgment Standard

        Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” Fed. R Civ. P. 56(c). The purpose for summary judgment is to determine if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party”.

Fleishman v. Cont’l Cas. Co., 698 F.3d 598, 604 (7th Cir. 2012) (quoting Anderson v. Liberty
USDC IN/ND case 1:19-cv-00021-WCL-SLC document 36 filed 07/20/20 page 2 of 17


Lobby, Inc., 477 U.S. 242, 248 (1986)). “A court must grant a motion for summary judgment

against a party who fails to make a showing sufficient to establish the existence of an element

essential to the party’s case, and on which that party will bear the burden of proof at trial.”

Everett v. Cook Cnty., 655 F.3d 723, 726 (7th Cir. 2011)(quoting Bio v. Fed. Express Corp., 424

F.3d 593, 596 (7th Cir. 2005)). If the moving party makes such a showing and the non-movant

would bear the burden of proof on an issue which forms the basis of the motion, then the

non-movant must set forth specific facts showing that there is a genuine issue for trial. Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed. 2d 265 (1986). In determining

whether there is a genuine issue of material fact, the Court must construe all facts in the light most

favorable to the party opposing the motion and draw all inferences in favor of that party. NLFC,

Inc. v. Devcom Mid-America, Inc., 45 F.3d 231, 234 (7th Cir. 1995), cert. denied, 132 L.Ed. 2d

257, 115 S.Ct. 2249 (1995); Beraha v. Baxter Health Care Corp., 956 F.2d 1436, 1440 (7th Cir.

1992). A summary judgment determination is essentially an inquiry as to “whether the evidence

presents a sufficient disagreement to require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law”. Anderson, 477 U.S. 242, 251-252 (1986). However, a

“self-serving” affidavit without factual support in the record does not defeat a properly supported

motion for summary judgment. Buie v. Quad/Graphics, Inc., 366 F.3d 496, 504 (7th Cir. 2004).

                                             Discussion

       This case, and quite a few others in this District, arise out of a review that the Veteran’s

Administration (“VA”) Northern Indiana Health Care System (“NIHCS)” initiated on December

4, 2017. This was a review of 415 podiatric surgeries performed by Dr. Bradley Hammersley

(“Hammersley”), who was, at times, an employee of the VA. Heifner was one of Hammersley’s


                                                  2
USDC IN/ND case 1:19-cv-00021-WCL-SLC document 36 filed 07/20/20 page 3 of 17


patients. Prior to becoming a full-time podiatrist with the VA on September 21, 2014,

Hammersley provided limited care to Veterans at VA facilities as a podiatry consultant pursuant

to 38 U.S.C. § 7405(a)(2) on a fee basis. The Government concedes that Hammersley may have

been considered an employee for this fee-basis work. Quilico v. Kaplan, 749 F2d 480 (7th Cir.

1984)(holding that a physician appointed under 38U.S.C. §1411 [§7405"s predecessor] was a

Government employee). Hammersley, through American Foot and Ankle, also provided care to

covered Veterans outside the VA and outside his fee-basis appointment as a non-VA provider

pursuant to the Non-VA Medical Care Program, codified at 38 U.S.C. § 1703.

       NIHCS assigned Dr. Holly Becker (a VA podiatrist) to review the podiatric care

Hammersley provided to Heifner. Dr. Becker’s review was conducted on January 18, 2018. Dr.

Becker issued a written report confirming Hammersley failed to meet the standard of care

regarding multiple aspects of Heifner’s preoperative and operative care between January of 2014

and late 2015.

       On February 22, 2018, VA administrators and risk management personnel met with

Heifner to discuss the podiatry care he received from Hammersley. At that meeting, Heifner

learned he had received substandard care from Hammersley beginning in January of 2014 and

continuing all the way up through the follow-up appointments Heifner had with Hammersley after

his second surgery in September of 2015. On March 5, 2018, the VA provided Heifner with an

Institutional Disclosure of Events (“Disclosure”) containing a detailed analysis of Hammersley’s

various acts of malpractice. The substance of the March 5, 2018 Disclosure was based on Dr.

Becker’s review and analysis of Heifner’s VA podiatry records. Heifner filed a Standard Form 95

FTCA notice of claim in March of 2018. After his tort claim was denied, Heifner retained counsel


                                                3
USDC IN/ND case 1:19-cv-00021-WCL-SLC document 36 filed 07/20/20 page 4 of 17


and sued the United States. Heifner’s initial complaint was filed in January of 2019.

       In the section of his complaint titled “Statement of Claim”, Heifner alleges:

       21.     Heifner presented to Dr. Hammersley on January 22, 2014 for severe pain in his
               left leg.

       22.      According to the Institutional Disclosure of Adverse Event (“Disclosure”) from
               the VA dated March 5, 2018, attached hereto as Exhibit 1, an MRI showed a
               lesion and bruise of the soleus medial head of the gastrocnemius.

       23.     Dr. Hammersley diagnosed Heifner with ruptured muscle with neoplasm of
               uncertain behavior at medial head of gastric, which according to the Disclosure,
               the MRI did not support this diagnosis.

       24.      On June 17, 2014, Dr. Hammersley performed surgery on Heifner’s left leg,
               focusing on the medial gastrocnemius muscle instead of the lateral soleus where
               the mass was located. Additionally, Dr. Hammersley used Fiber wire in the muscle,
               which, according to the Disclosure, is not the correct suture to be used. Further,
               the surgery report does not show that Heifner’s Achilles tendon was repaired.
               Despite the surgery performed by Dr. Hammersley, Heifner continued to have
               pain.

       25.     According to the Disclosure, Dr. Hammersley failed to properly diagnose and treat
               the injury to Heifner’s left leg.

       26.     Dr. Hammersley committed malpractice by failing to properly diagnose and treat
               the pain in Heifner’s left leg.

       27.     On February 22, 2018, Plaintiff was notified by VA administrators that Plaintiff
               was the victim of malpractice at the hands of Dr. Hammersley and that Plaintiff had
               the right to file a claim against the VA.

       28.     In the March 5, 2018 Disclosure, the VA admitted that Dr. Hammersley
               committed malpractice in connection with his care and treatment of Plaintiff.

       29.     As a direct and proximate result of the Defendant’s negligence, Heifner has left leg
               and foot numbness and pain.

       30.     As a direct and proximate result of the Defendant’s negligence, Heifner has
               experienced a loss in quality and enjoyment of life.

       31.     Plaintiff is seeking the applicable elements/categories of damages as set forth in


                                                 4
USDC IN/ND case 1:19-cv-00021-WCL-SLC document 36 filed 07/20/20 page 5 of 17


               Indiana Model Civil Jury Instructions (“IMCJI”) 703.

       In support of summary judgment, the Government argues that at the times relevant to

Heifner’s complaint, Hammersley was not an employee of the VA.

       The United States, as a sovereign, is immune from suit for money damages absent

consent. United States v. Sherwood, 312 U.S. 584, 586, 61 S.Ct. 767, 769, 85 L.Ed. 1058

(1941). Heifner points to the Federal Torts Claims Act as the authority providing waiver of this

immunity for his claim. However, the FTCA does not provide a waiver for Heifner’s claims. The

FTCA waives sovereign immunity and authorizes suits against the United States for monetary

damages for “injury or loss of property, or personal injury or death caused by the negligent or

wrongful act or omission of any employee of the government while acting within the scope of his

office or employment, under circumstances where the United States, if a private person, would be

liable to the claimant in accordance with the law of the place where the act or omission occurred.”

28 U.S.C. § 1346(b)(1). This waiver explicitly excludes “any contractor with the United States”

from its definition of “[e]mployee of the government.” 28 U.S.C. § 2671.

       As a waiver of sovereign immunity, the FTCA must be strictly interpreted and applied

when granting relief. Sherwood, 312 U.S. at 590, 61 S.Ct. at 771. Here, Heifner’s allegation fails

to satisfy pertinent aspects of the identified provision of the FTCA’s waiver of sovereign

immunity. Fatally, Hammersley was not an employee of the VA when he performed Heifner’s

2014 surgery pursuant to the Non-VA Care Program.

       The record is undisputed that Heifner’s 2014 surgery was “Non-VA” care performed

pursuant to the Non-VA Care Program. It is documented as such repeatedly throughout Heifner’s

medical records. As noted in the Non-VA Consult Request, the VA was simply unable to provide


                                                 5
USDC IN/ND case 1:19-cv-00021-WCL-SLC document 36 filed 07/20/20 page 6 of 17


the care Heifner needed. (Defendant Ex. 3, p. 6 (“VA does not provide the required service”)).

       In response, Heifner has admitted that summary judgment should be granted in favor of

the Government on his claims arising out of his June 17, 2014 surgery. The Government, in turn,

admits that this Court should grant only a partial motion for summary judgment because a

material issue of disputed fact remains as to whether Hammersley made a misdiagnosis prior to

the June 2014 surgery, when he may have been a §7405(a)(2) Government employee.

       This brings us to Heifner’s motion to amend complaint. Realizing that he basically pled

himself out of court in his original complaint, Heifner now seeks to broadly expand his “Statement

of Claim” as follows:

        18.    Heifner presented to the VA Medical Center and saw Dr. Hammersley on
               December 20, 2013 for severe pain in his left leg.

       19.     With respect to the December 20, 2013 encounter at the VA Medical Center, Dr.
               Hammersley documented in the VA record, “ruptured muscle with neoplasm of
               uncertain behavior at medial head of gastroc.”

       20.      According to the Institutional Disclosure of Adverse Event (“Disclosure”) from
               the VA dated March 5, 2018, attached hereto as Exhibit 1, the MRI showed a
               lesion and bruise of the soleus medial head of the gastrocnemius.

       21.      According to the Disclosure, the MRI did not support Dr. Hammersley’s
               diagnosis of “ruptured muscle with neoplasm of uncertain behavior at medial head
               of gastroc.”

       22.     Dr. Hammersley breached the standard of care by making an incorrect diagnosis on
               December 20, 2013.

       23.     When performing his duties on December 20, 2013 at the VA Medical Center, Dr.
               Hammersley was an employee of the Veteran’s Administration of the United States
               Government.

       24.     Heifner returned to see Dr. Hammersley at the VA Medical Center on January 22,
               2014, February 21, 2014, April 23, 2014, and June 6, 2014.



                                                6
USDC IN/ND case 1:19-cv-00021-WCL-SLC document 36 filed 07/20/20 page 7 of 17


      25.   For each of the visits on January 22, 2014, February 21, 2014, April 23, 2014, and
            June 6, 2014, Dr. Hammersley documented “ruptured muscle with neoplasm of
            uncertain behavior at medial head of gastroc.”

      26.   Dr. Hammersley breached the standard of care by making an incorrect diagnosis on
            January 22, 2014, February 21, 2014, April 23, 2014, and June 6, 2014.

      27.   When performing his duties on January 22, 2014, February 21, 2014, April 23,
            2014, and June 6, 2014 at the VA Medical Center, Dr. Hammersley was an
            employee of the Veteran’s Administration of the United States Government.
      28.   In the April 23, 2014 podiatry note in the VA records, Dr. Hammersley
            documented that Heifner “needs fee basis referral.”

      29.   On May 1, 2014, Dr. Wing Sue Shiu submitted a consult request for podiatric
            surgery to be provided by Dr. Hammersley.

      30.   Dr. Wing Sue Shiu was an employee or agent of the Veteran’s Administration of
            the United States Government when she submitted the consult request on May 1,
            2014.

      31.   In the May 1, 2014 consult request, Dr. Wing Sue Shiu documented that Heifner’s
            had a ruptured muscle with neoplasm of uncertain behavior.

      32.   Dr. Wing Sue Shiu breached the standard of care by negligently referring Heifner
            for a surgery that he did not require.

      33.   An employee of the United States Government (unknown to Plaintiff and his
            counsel at this time) authorized the surgery requested by Dr. Hammersley and Dr.
            Shiu.

      34.   The above-referenced employees, agents and/or representative of the United States
            Government breached the standard of care by negligently authorizing a surgery
            Heifner did not require.

      35.   On June 17, 2014, Dr. Hammersley performed surgery on Heifner’s left leg,
            focusing on the medial gastrocnemius muscle instead of the lateral soleus where
            the mass was located. Additionally, Dr. Hammersley used Fiber wire in the muscle,
            which, according to the Disclosure, is not the correct suture to be used. Further,
            the surgery report does not show that Heifner’s Achilles tendon was repaired.
            Despite the surgery performed by Dr. Hammersley, Heifner continued to have
            pain.

      36.   Heifner returned to see Dr. Hammersley at the VA Medical Center on June 25,


                                             7
USDC IN/ND case 1:19-cv-00021-WCL-SLC document 36 filed 07/20/20 page 8 of 17


            2014, July 9, 2014, and August 15, 2014.

      37.   Dr. Hammersley breached the standard of care during the June 25, 2014, July 9,
            2014, and August 15, 2014 visits by negligently failing to mitigate or take
            appropriate measures to treat the damages/harm he created by doing an
            unnecessary and negligent surgery on June 17, 2014.

      38.   On November 5, 2014, Heifner returned to see Dr. Hammersley at the VA Medical
            Center for ongoing pain associated with the June 17, 2014 surgery.

      39.   Dr. Hammersley documented that Heifner had “history of new injury to lateral left
            posterior leg.” To the contrary, Heifner did not have any “new” injury. Plaintiff
            was experiencing ongoing complications from the June 17, 2014 surgery.

      40.   According to the Disclosure, Plaintiff underwent an ultrasound on November 5,
            2014, which showed a partial tear of the superficial fascia of the left lateral
            gastrocnemius muscle.”

      41.   On December 9, 2014, Heifner returned to see Dr. Hammersley at the VA Medical
            Center. Dr. Hammersley documented, “[W]ill schedule pt for surgery asap.”

      42.   Dr. Hammersley performed surgery at the VA Medical Center on September 25,
            2015.

      43.   According to the Disclosure, an acute tear of the superficial fascia of the
            gastrocnemius needs to be fixed within 21 days after the injury.

      44.    Dr. Hammersley breached the standard of care by performing a fascia repair
            approximately 11 months after the injury.

      45.   According to the Disclosure, Dr. Hammersley breached the standard of care by
            failing to properly perform the September 24, 2015 surgery at the VA Medical
            Center.

      46.   According to the Disclosure, Dr. Hammersley breached the standard of care by
            failing to properly diagnose and treat the injury to Heifner’s left leg.

      47.    Dr. Hammersley breached the standard of care by failing to properly diagnose and
            treat the pain in Heifner’s left leg, by performing surgery 11 months after the
            injury, and by failing to properly perform the surgery on September 24, 2015.

      48.   On February 22, 2018, Plaintiff was notified by VA administrators that Plaintiff
            was the victim of malpractice at the hands of Dr. Hammersley and that Plaintiff had


                                              8
USDC IN/ND case 1:19-cv-00021-WCL-SLC document 36 filed 07/20/20 page 9 of 17


               the right to file a claim against the VA.

       49.     In the March 5, 2018 Disclosure, the VA admitted that Dr. Hammersley
               committed malpractice in connection with his care and treatment of Plaintiff.

       50.     As a direct and proximate result of the Defendant’s negligence, Heifner has left leg
               and foot numbness and pain.

       51.     As a direct and proximate result of the Defendant’s negligence, Heifner has
               experienced a loss in quality and enjoyment of life.

       52.     Plaintiff is seeking the applicable elements/categories of damages as set forth in
               Indiana Model Civil Jury Instructions (“IMCJI”) 703.

       Not surprisingly, the Government has objected to the motion to amend, arguing that the

new allegations concerning the 2015 surgery are futile and subject to a motion to dismiss, and that

adding claims related to Dr. Shui’s non-VA care referral would also be futile and subject to

dismissal.

       Federal Rule of Civil Procedure 15(a)(2) states that leave to amend should be freely given

when justice so requires. Courts will deny leave to amend when the amendment is brought with

“undue delay, bad faith, or dilatory motive on the part of the movant” and when there is undue

prejudice to the opposing party. Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 230 (1962)

(explaining that leave should not be granted where there is “undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, futility

of amendment, etc.”). Leave to amend filed in response to a motion for summary judgment is

often denied on this basis. JP Morgan Chase Bank NA v. Drywall Service and Supply Co., Inc,,

265 F.R.D. 341 (N.D. Ind. 2010) (“[T]he Seventh Circuit has approved denials of leave to amend

because the moving party appeared to be trying to avoid the consequences of a summary


                                                  9
USDC IN/ND case 1:19-cv-00021-WCL-SLC document 36 filed 07/20/20 page 10 of 17


 judgment decision.”). The Court will also deny leave to amend where the proposed amendment is

 futile. Foman, 371 U.S. at 182. A proposed amendment is futile where it would not survive a

 motion to dismiss. Moore v. State of Ind., 999 F.2d 1125, 1128 (7th Cir. 1993). A case will not

 survive a motion to dismiss where it does not “contain sufficient factual matter, accepted as true,

 to ‘state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct.

 1937, 1949, 173 L.Ed.2d 868 (2008). The decision of the court to deny leave to amend a

 complaint is an abuse of discretion “only if ‘no reasonable person could agree with the decision.’”

 Winters v. Fru–Con, Inc., 498 F.3d 734, 741 (7th Cir. 2007) (quoting Butts v. Aurora Health

 Care, Inc., 387 F.3d 921, 925 (7th Cir. 2004)).

         As the United States is the defendant in this case, the Federal Tort Claim Act’s statute of

 limitations comes into play. The United States, as sovereign, is immune from suit without its

 consent. Federal Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 475 (1994); United States v.

 Mitchell, 463 U.S. 206, 212 (1983); Best Bearings Co. v. United States, 463 F.2d 1177, 1179 (7th

 Cir. 1972). Congress has waived sovereign immunity for tort claims against the United States for

 torts committed by individuals covered under the Federal Tort Claims Act. 28 U.S.C. §§ 1346(b)

 & 2679. When Congress attaches conditions to legislation waiving the sovereign immunity of the

 United States, “those conditions must be strictly observed, and exceptions thereto are not to be

 implied.” Lehman v. Nakshian, 453 U.S. 156, 161 (1981) (internal quotations and citations

 omitted); Block v. North Dakota, 461 U.S. 273, 287 (1983).

         In order to bring a claim under the FTCA, a plaintiff must comply with the strict

 prerequisites to suit. Johnson v. Smithsonian Inst., 189 F.3d 180, 189 (2d Cir. 1999). Among the

 prerequisites is the limitations provision of 28 U.S.C. § 2401(b), which states:


                                                    10
USDC IN/ND case 1:19-cv-00021-WCL-SLC document 36 filed 07/20/20 page 11 of 17


        A tort claim against the United States shall be forever barred unless it is presented
        in writing to the appropriate Federal agency within two years after such claim
        accrues or unless action is begun within six months after the date of mailing, by
        certified or registered mail, of notice of final denial of the claim by the agency to
        which it was presented.
        28 U.S.C. § 2401(b).

 Thus, under the FTCA, unless an action is presented to the Federal agency within two years after

 accrual and commenced in District Court against the United States within six months after receipt

 of the “final denial” of the administrative claim, it is forever barred. United States v. Kubrick, 444

 U.S. 111, 100 S.Ct. 352 (1979) (citing 28 U.S.C. § 2401); Rush v. Lock, No. 01-1181, 2001 WL

 1108824 *2 (7th Cir. Sept. 18, 2001) (claim barred where it was not raised within six months of

 denial of administrative claim).

        Thus, the Government argues that it would be futile to grant Heifner leave to amend to add

 allegations related to his September 25, 2015, surgery and Dr. Shiu’s non-VA care referral because

 (1) he failed to exhaust his administrative remedies with Dr. Shiu, (2) both these claims are

 untimely, and (3) the claims would not survive a motion to dismiss.

        Heifner presented his administrative claim to the appropriate agency, the VA, on March 14,

 2018. (Dkt. No. 1-1). In box 6 of the SF95, Heifner identified both surgeries, recording 2014 and

 2015 as the date of occurrence. (Id.) Heifner did not make any allegations about Dr. Shiu or the

 Non-VA Care referral generally. (Id.). The VA formally denied Heifner’s claims by letter on July

 30, 2018. The letter informed Heifner that he had six months from the mailing of the “final denial”

 to file suit in Federal district court naming the United States. Heifner had, therefore, until January

 30, 2019, six months from the “date of mailing” to raise his claims against the United States in

 Federal district court, or the claim would be “forever barred.” 28 U.S.C.§2401(b); Augutis v.



                                                   11
USDC IN/ND case 1:19-cv-00021-WCL-SLC document 36 filed 07/20/20 page 12 of 17


 United States, 732 F.3d 749, 752 (7th Cir. 2013).

          Heifner filed his Complaint on January 22, 2019, alleging negligence only as it relates to his

 2014 surgery and only as to Hammersley. Now more than 21 months after receiving his denial

 letter, Heifner seeks leave to add claims related to his September 25, 2015 surgery and Dr. Shiu.

 The Government contends that because Heifner failed to comply with the FTCA’s exhaustion and

 statute of limitations provisions, this Court should deny Heifner’s motion for leave to amend to

 add these claims. Hoosier Bancorp of Indiana, Inc. v. Rasmussen, 90 F3d 180, 183 (7th Cir.

 1996).

          Heifner, however, contends that Paragraph 26 of his original complaint which states “Dr.

 Hammersley committed malpractice by failing to properly diagnose and treat the pain in Heifner’s

 left leg” is broad enough to apply to both the June 2014 surgery and the September 2105 surgery,

 because both surgeries were performed to treat pain on Heifner’s left leg.

          Heifner also notes that when he filed his original complaint, he attached as an exhibit a

 copy of the Disclosure which spelled out the details of Hammersley’s negligence in connection

 with both surgeries.

          With respect to Dr. Shiu, Heifner’s counsel states that he only recently learned that

 Heifner’s June 17, 2014 surgery was approved by the VA’s Community Care Department, and

 thus Heifner agrees that this Court should deny Heifner’s request to add any claims of negligence

 on the part of Dr. Shiu. (Paragraphs 29-32 of the Proposed Amended Complaint).

          The Government takes issue with Heifner’s attempt to use the Disclosure to magically graft

 the 2015 surgery onto the original complaint (which totally neglects to mention the 2015 surgery).

 According to the Government, the Disclosure was not a proper attachment to the original


                                                    12
USDC IN/ND case 1:19-cv-00021-WCL-SLC document 36 filed 07/20/20 page 13 of 17


 complaint.

        Fed. R. Civ. P. 10(c) states: “A statement in a pleading may be adopted by reference

 elsewhere in the same pleading or in any other pleading or motion. A copy of a written instrument

 that is an exhibit to a pleading is a part of the pleading for all purposes.” “A ‘written instrument’

 within the meaning of Rule 10(c) “is a document evidencing legal rights or duties or giving formal

 expression to a legal act or agreement, such as a deed, will, bond, lease, insurance policy or

 security agreement.” DeMarco v. DepoTech Corp., 149 F.Supp.2d 1212, 1220 (S.D. Cal. 2001)

 (citing Murphy v. Cadillac Rubber & Plastics, Inc., 946 F.Supp. 1108, 1115 (W.D.N.Y.1996)

 (citing Black's Law Dictionary 801, 1612 (6th ed.1990)).

        The Government argues that the Disclosure is not a written instrument with independent

 legal significance, and thus was not a proper attachment under Rule 10(c), and thus it could not be

 incorporated by reference into Heifner’s Complaint. Northern Indiana Gun & Outdoor Shows, Inc.

 v. City of South Bend, 163 F.3d 449 (7th Cir. 1998) (holding that the plaintiff did not adopt every

 word within letters written by the opposition by attaching the letters to his complaint); Goines v.

 Valley Comm. Servs. Bd., 822 F.3d 159 (4th Cir. 2016) (holding that an incident report is not

 integral to the complaint and could not be considered on a motion to dismiss); Smith v. Hogan,

 794 F.3d 249, 255 (2d Cir. 2015) (holding that document with “no independent legal significance

 to [plaintiff's] claim” was not integral to complaint); Scanlan v. Sisto, 2012 WL 1130668, *2 (E.D.

 Cal. March 28, 2012) (holding that a prison incident report is not the type of “written instrument”

 that is properly attached to a complaint because the incident reports do not form the basis of the

 civil rights complaint; the basis is the defendant’s alleged action or inaction); DeMarco, 149

 F.Supp. 2d at 1222 (finding that expert affidavit did not qualify as a written instrument and was


                                                   13
USDC IN/ND case 1:19-cv-00021-WCL-SLC document 36 filed 07/20/20 page 14 of 17


 not incorporated into complaint pursuant to Rule 10(c)).

        Furthermore, it is well-settled that “[w]hen the exhibit, however, is not the subject of the

 claim, Rule 10(c) does not require a plaintiff to adopt every word within the exhibit as true for

 purposes of pleading simply because the documents were attached to the complaint to support an

 alleged fact.” Northern Indiana Gun & Outdoor Shows, Inc. v. City of South Bend, 163 F.3d 449

 (7th Cir. 1998). Clearly, Heifner was not required to adopt or pursue all of the conduct in the

 Disclosure, and specifically did not adopt the portion of the Disclosure related to his 2015 surgery

 into his Complaint. Thus, Heifner failed to satisfy the pleading requirements under Fed. R. Civ. P.

 8(a), and did not properly assert a claim related to his 2015 surgery in his original complaint. Fed.

 R. Civ. P. 8(a)(explaining that a pleading must contain a “short and plain statement of the claim

 showing that the pleader is entitled to relief.”). Further, his attempt to do so in his amended

 complaint remains untimely, as he needed to file his claim on or before January 30, 2019, and his

 proposed amended complaint was not filed until May 8, 2020.1

        With respect to Heifner’s argument that Paragraph 26 of the original complaint

 encompasses the 2015 surgery, the Government contends that this broad statement cannot provide

 a basis for Heifner to bring in any and all care he received on his left leg from Hammersley. See

 generally Thornton v. CMB Entertainment, 309 F.R.D. 465, 471 (S.D. Ind. 2015) (finding that

 general allegations of harassment and disparaging comments provided no specific facts and did not



        1
           The proposed amended complaint does not relate back to the original complaint because
 an allegation relates back only when the amended complaint arises out of the “same occurrence”
 set forth in the original complaint. Fed. R.Civ.P. 15(c). It is clear from the medical records that
 Heifner’s 2015 surgery was the result of a new injury that occurred in mid-October 2014, after
 months of being pain-free after his 2014 surgery. (Def. Ex. 2, pp. 5, 7-10, 13-16). Moreover, the
 new injury was to a different part of Heifner’s leg (Def. Ex. 1, pp. 2-3, 7-12, 17-18).

                                                   14
USDC IN/ND case 1:19-cv-00021-WCL-SLC document 36 filed 07/20/20 page 15 of 17


 establish claim). This is especially true because this statement references only one injury, without

 identifying which injury, when Heifner’s 2014 and 2015 surgeries arose from two separate injuries.

 It is undisputed that Heifner’s 2015 surgery involved a new injury to Heifner’s leg, which did not

 occur until several months after his 2014 surgery, and was unrelated to his 2014 surgery. Clearly,

 such broad allegations do not contain sufficient factual matter that could state a claim for relief that

 is plausible on its facts as it relates to Heifner’s 2015 surgery. See Ashcroft v. Iqbal, 556 U.S. 662,

 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2008) (explaining that a case will not survive a motion to

 dismiss where it does not “contain sufficient factual matter, accepted as true, to state a claim to

 relief that is plausible on its face.”). Otherwise, Heifner’s claim could continually morph and leave

 the United States without knowledge of what specific care is the subject of Heifner’s complaint.

 This would defeat the intent of Fed. R. Civ. P. 8(a).

        Heifner has not provided the Court with any authority supporting his position that the

 Disclosure is a document of legal significance, such that it was properly attached to his original

 complaint. In fact, the Disclosure itself indicates that it is a “Work Copy - Not For Medical

 Record” and “Unofficial - Not for Medical Record”. The Disclosure also states “Do Not File”. All

 of these notations signify that the Disclosure is not a document of legal significance. Thus its

 attachment to the original complaint does not automatically insert claims related to the 2015

 surgery into the original complaint.

        The Government maintains that even if the Disclosure could be considered in conjunction

 with Heifner’s general and broad allegations of negligent care and treatment, Heifner did not adopt

 the portions of the Disclosure related to his 2015 surgery. Heifner expressly adopted the portions

 of the Disclosure related to the 2014 surgery. Thus the Government concludes that if Heifner had


                                                   15
USDC IN/ND case 1:19-cv-00021-WCL-SLC document 36 filed 07/20/20 page 16 of 17


 intended to pursue issues related to the 2015 surgery, he would have specifically adopted those

 portions also. Clearly, Heifner failed to assert any claim related to the 2015 surgery and the United

 States was without knowledge of the same.

           Heifner also argues that his claims related to his 2015 surgery arise out of the same

 occurrence because his pain in his left leg began in November of 2014 all the way through the time

 he underwent the 2015 surgery. Not only is this inconsistent with the medical records, which show

 that the 2015 surgery was due to a new injury, Heifner has also failed to show that any of the facts

 required to establish negligence in the 2015 surgery would be the same as the 2014 surgery that he

 did allege. Indeed, the 2015 surgery would require Heifner to prove an entirely separate set of

 facts related to a different surgery, that was conducted by the VA instead of American Foot and

 Ankle, occurred on a different date, at a different facility, involved a different diagnosis, different

 imaging, different alleged acts of negligence during the surgery, different incision points, and

 different anatomical areas of Heifner’s leg. In light of these differences, Heifner’s 2015 surgery

 does not arise out of the same occurrence as his 2014 surgery, and his proposed amended

 complaint does not relate back to his original complaint. The claims in the proposed amended

 complaint are untimely and would not survive a motion to dismiss.

           Accordingly, for the foregoing reasons, Heifner’s motion to amend his complaint will be

 denied.

                                                Conclusion

           On the basis of the foregoing, the Government’s motion for summary judgment [DE 20] is

 hereby GRANTED IN PART AND DENIED IN PART. Specifically, summary judgment is

 GRANTED with respect to Heifner’s claims arising out of his 2014 surgery, and summary


                                                    16
USDC IN/ND case 1:19-cv-00021-WCL-SLC document 36 filed 07/20/20 page 17 of 17


 judgment is DENIED with respect to claims arising from the issue of whether Hammersley made a

 misdiagnosis prior to Heifner’s 2014 surgery.

        Further, Heifner’s motion for leave to file first amended complaint [DE 22] is hereby

 DENIED.



        Entered: July 20, 2020.


                                                          s/ William C. Lee
                                                          William C. Lee, Judge
                                                          United States District Court




                                                 17
